Citation Nr: 1643345	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for patellar tendon spurring.

4.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

5.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

6.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

7.  Entitlement to an initial rating in excess of 10 percent for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1981 to November 2007, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran provided additional evidence in support of his appeal at the hearing and waived Agency of Original Jurisdiction (AOJ) consideration.

The issues of entitlement to service connection for a right shoulder disability and entitlement to increased ratings for left shoulder, lumbar spine, cervical spine, and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Patellar tendon spurring is shown to have developed as a result of active service.

2.  A chronic right hip disability, other than as due to fibromyalgia, is not shown to be related to the Veteran's active service or a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for patellar tendon spurring have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in January 2008 and the July 2016 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  The Board's grant of service connection for patellar tendon spurring herein represents a complete grant of that benefit sought on appeal.  

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 17, 2016).  The Veteran in this case is shown to have served in Southwest Asia and these regulations are applicable to his claim.

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

I.  Patellar Tendon Spurring

The Veteran contends that he has patellar tendon spurring as a result of active service.  VA examination in April 2008 included a diagnosis of spur of the patellar tendon.  The diagnoses also included mild degenerative arthritis to the bilateral knees.  The examiner noted that an incidental finding of spur on the patella was found upon X-ray examination.  It was noted that the Veteran did not use any knee braces or pain medication and the history of the problem referred to the part of the examination addressing his report of the onset of knee pain during active service unrelated to specific injury.  No treatment was received during service.

Based upon the evidence of record, the Board finds the Veteran's patellar tendon spurring developed as a result of active service.  The disorder is shown to have been manifest upon VA examination in April 2008, less than five months after his retirement from active service, and the examiner's report indicates the disorder was associated with the history of knee pain onset during active service for which a diagnosis of mild degenerative arthritis to the knees was also provided.  Although it is unclear if the patellar tendon spurring has resulted in any symptoms that may be separately distinguishable from the Veteran's service-connected fibromyalgia and/or degenerative arthritis of the knees, the Board finds service connection is warranted.


II.  Right Hip Disability

The Veteran contends, in essence, that he has a right hip disability as a result of service.  Service treatment records dated in November 2005 show he complained of right hip pain.  VA records show service connection is established including for fibromyalgia (40 percent from December 1, 2007); mild bilateral knee degenerative arthritis (10 percent from December 1, 2007); and degenerative disc disease of the lumbar spine (10 percent from December 1, 2007).

VA general medical examination in January 2008 noted X-ray studies revealed normal hips.  VA examination in April 2008 noted the Veteran reported the onset of right hip pain in 1993 with a diagnosis of a "hip socket" problem and two injection treatments.  He reported current treatment with medication, physical therapy, activity limitation, and steroid injections.  Symptoms included pain and stiffness.  The examiner's summary of the general joint condition was bursitis and tenderness to the right hip.  X-ray studies revealed normal hips.  The diagnoses included right hip condition not found.  It was noted that the Veteran had multiple joint complaints and a back condition which were probably causing much of his pain and limitations.

On VA fibromyalgia examination in May 2012 the Veteran reported the onset of symptoms including chronic and widespread muscle and joint pain in 2005 with a diagnosis of fibromyalgia in 2008.  The examiner noted symptoms including constant or nearly constant widespread musculoskeletal pain and stiffness.  

Based upon the evidence of record, the Board finds that a chronic right hip disability, other than as due to fibromyalgia, was not present during active service and that the preponderance of the evidence fails to establish that a present right hip disability is etiologically related to service or a service-connected disability.  The medical evidence demonstrates no present diagnosis of arthritis and is persuasive that a chronic right hip disability, other than as due to fibromyalgia, was neither incurred nor caused by an in-service injury, event, or illness nor permanently worsened as a result of a service-connected disability.  The April 2008 and May 2012 VA examination findings are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's report of pain symptoms.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Whether symptoms of pain due to a chronic hip disorder may be distinguished from the widespread musculoskeletal pain associated with fibromyalgia is not a matter that is readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a right hip disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.



ORDER

Entitlement to service connection for patellar tendon spurring is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to service connection for a right hip disability is denied.


REMAND

The Veteran contends that he has a right shoulder disability that developed as a result of active service and that his left shoulder, lumbar spine, cervical spine, and bilateral knee disabilities have increased in severity since they were last addressed by VA examination in April 2008.  The Board notes that service treatment records include report of right acromioclavicular joint strain in July 1994, but that the April 2008 examination revealed no current right shoulder disability.  Subsequent VA treatment records included a diagnosis of right shoulder bursitis without opinion as to etiology.  It is also significant to note that a July 2012 rating decision established service connection for fibromyalgia based upon the Veteran's service in Southwest Asia.  Although the Veteran provided medical evidence demonstrating treatment for his service-connected disabilities, including arthroscopy for the left knee in March 2014, the Board finds that further development is required for adequate determinations.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  An adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2015).  Here, the Board finds the Veteran must be afforded additional VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has a present right shoulder disability:

a) that had its onset during active service, or

b) that is etiologically related to his active service, or

c) that was caused or aggravated by a service-connected disability, or

d) that is manifested by chronic signs or symptoms as a result of an undiagnosed illness associated with service in Southwest Asia.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Schedule the Veteran for an appropriate VA examination for the following opinions: 

a) As to the current nature and extent of his service-connected left shoulder disability.  The examiner must record the range of motion and address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

b) As to the current nature and extent of his service-connected lumbar spine disability.  The examiner must record the range of motion and associated objective neurologic abnormalities and address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

c) As to the current nature and extent of his service-connected cervical spine disability.  The examiner must record the range of motion and associated objective neurologic abnormalities and must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.


d) As to the current nature and extent of his service-connected bilateral knee disability.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


